DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM; Heejin et al. US PGPUB 20200235961 A1.
Regarding claim 1. Kim teaches A method for performing channel sounding between terminals, comprising: 
sending, by a first terminal, a resource scheduling request to a network-side device (Fig. 10, S1010) when the first terminal starts a communication connection with a second terminal, (¶0124, assuming the situation in which the terminal 615 wants to transmit a control signal or data signal to the terminal 605 through inter-terminal communication when the terminal 605 performs uplink transmission on the base station 610, for convenience of description.) 

the resource scheduling request carries information about the second terminal; (¶0218, “At step S1010, the first terminal may transmit, to the base station, a first message to request SRS configuration information for the second terminal. “)  and 
receiving, by the first terminal, a sounding reference signal sent by the second terminal on the transmission resource allocated by the network-side device, (Fig. 10, S1030) and 
obtaining information about a communication channel between the first terminal and the second terminal (Fig. 10, S1040). 

Regarding claim 8. Kim teaches A method for performing channel sounding between terminals, the method comprising: receiving, by a network-side device, a resource scheduling request from a first terminal, Fig. 10, S1010)
wherein the resource scheduling request is configured to request the network-side device to allocate a transmission resource for channel sounding between the first terminal and a second terminal, (¶0224, “For example, if a periodic SRS has not been configured for the second terminal, the first terminal may receive, from the base station, periodic SRS configuration information for the second terminal. “) and 
the resource scheduling request carries information about the second terminal; (¶0218, “At step S1010, the first terminal may transmit, to the base station, a first message to request SRS configuration information for the second terminal. “) and 


Regarding claim 13. Kim teaches A terminal, comprising: a transceiver (Fig. 11, RF unit 1123) and a processor (Fig. 11, Processor 1121) configured to perform the method in claim 1.  It is rejected for the same reason. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-7, 9-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, further in view of Wu; Shuanshuan et al. US-PGPUB 20150110037 A1.
Regarding claim 2. Kim teaches The method according to claim 1, further comprising, after sending the resource scheduling request to the network-side device (Fig. 8, S810): 
receiving, by the first terminal, information about the transmission resource sent by the network-side device; (Fig. 8, S830, see ¶0231 “he first terminal may obtain information on an SRS transmission bandwidth, SRS transmission periodicity, and an SRS allocation frequency domain, which are configured by the base station with respect to the second terminal using the ID information of the second terminal.”)
But it does not teach 
sending, by the first terminal, sounding control signaling on the transmission resource, wherein the sounding control signaling triggers the second terminal to send the sounding reference signal. 
However, Wu teaches 

in order to save wireless spectrum resources and reduce the data transmission workload of a core network by configuring and transmitting reference signals in D2D communication. 
Kim and Wu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kim with the technique of D2D SRS triggering in Wu in order to save wireless spectrum resources and reduce the data transmission workload of a core network by configuring and transmitting reference signals in D2D communication.

Regarding claim 3. Kim and Wu teaches The method according to claim 2, and Wu teaches wherein the transmission resource is a subframe comprising: a first part allocated to the first terminal for transmitting the sounding control signaling; (Fig. 10, UE SRS subframe) a second part allocated to the second terminal for transmitting the sounding reference signal; (Fig. 10, D2D SRS subframe) and a guard interval disposed between the first part and the second part of the subframe. (¶0087, “wherein the pre-defined interval is the minimal time interval between a triggering signaling receiving subframe and an SRS receiving or transmitting subframe.”)
Kim and Wu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kim with the technique of D2D SRS triggering in Wu in order to save wireless spectrum resources and reduce the data transmission workload of a core network by configuring and transmitting reference signals in D2D communication.

Regarding claim 4. Kim and Wu teaches The method according to claim 2, Wu teaches wherein the transmission resource comprises a first subframe and a second subframe, the first subframe being allocated to the first terminal for transmitting the sounding control signaling, (Fig. 10, UE SRS subframe) the second subframe being allocated to the second terminal for transmitting the sounding reference signal, (Fig. 10, D2D SRS subframes) and the first subframe and the second subframe being different subframes.  (Fig. 10  UE SRS subframes are different from D2D SRS subframe) 
Kim and Wu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kim with the technique of D2D SRS triggering in Wu in order to save wireless spectrum resources and reduce the data transmission workload of a core network by configuring and transmitting reference signals in D2D communication.

Regarding claim 5. Kim and Wu teaches The method according to claim 2, Wu teaches wherein the transmission resource is a slot or a mini-slot, and a number of symbols comprised in the mini-slot is less than a number of symbols comprised in the slot, (Fig. 8, slot 0 and slot 1) and the slot or the mini-slot comprises a first symbol and a second symbol; (Fig. 8, slot 0 contains symbols 0-6, and slot 1 comprises symbol 7-13) the first symbol is allocated to the first terminal for transmitting the sounding control signaling; (Fig. 10, UE SRS subframe being in symbol 6) the second symbol is allocated to the second terminal for transmitting the sounding reference signal; (Fig. 10, D2D SRS at symbol  1)  and the first symbol and the second symbol are different symbols. (Id. symbol 1 and 6 are different symbols)  
Kim and Wu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kim with the technique of D2D SRS triggering in Wu in 


Regarding claim 6. Kim and Wu teaches The method according to claim 2, Kim teaches wherein the sounding control signaling comprises a sounding trigger indication (¶0091, “If such a trigger is received, a single SRS is transmitted in a next available aperiodic SRS instance configured in a terminal using frequency domain parameters”)  and a cell radio network temporary identifier of the second terminal. (¶0179, the terminal 615 may receive ID information (e.g., cell-radio network temporary identifier (C-RNTI) of the terminal 605 from the base station 610.)

Regarding claim 7. Kim and Wu teaches The method according to claim 2, Kim teaches wherein the sounding control signaling is periodically sent.  (¶0135, “In this case, the SRS used for the channel measurement between terminals may have been configured periodically”) 

Regarding claim 9. Kim The method according to claim 8, but it does not teach wherein the transmission resource further comprises a second transmission resource allocated to the first terminal for sending sounding control signaling. 
However, Wu teaches 
wherein the transmission resource further comprises a second transmission resource allocated to the first terminal for sending sounding control signaling. (¶0026 “third configuration information indicating configuration of a third SRS, wherein the third SRS is an SRS transmitted from the peer UE and detected by the UE during D2D communication and used for performing channel measurement of a D2D link during D2D communication.”) 

Kim and Wu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kim with the technique of D2D SRS triggering in Wu in order to save wireless spectrum resources and reduce the data transmission workload of a core network by configuring and transmitting reference signals in D2D communication.

Regarding claim 10. Kim and Wu teaches The method according to claim 9, wherein the transmission resource is a subframe comprising: a first part allocated to the first terminal for transmitting the sounding control signaling, and a second part allocated to the second terminal for transmitting the sounding reference signal; and a guard interval disposed between the first part and the second part of the subframe. 

Regarding claim 11. Kim and Wu teaches The method according to claim 9, wherein the transmission resource comprises at least a first subframe and a second subframe; the first subframe is used by the first terminal to transmit the sounding control signaling; (Fig. 10, UE SRS subframe) 
the second subframe is used by the second terminal to transmit the sounding reference signal;  (Fig. 10, D2D SRS subframe) and the first subframe and the second subframe are different subframes. (Fig. 10  UE SRS subframes are different from D2D SRS subframe) 
Kim and Wu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kim with the technique of D2D SRS triggering in Wu in 

Regarding claim 12. Kim and Wu teaches The method according to claim 9, and Wu teaches the transmission resource is a slot or a mini-slot, and a number of symbols comprised in the mini-slot is less than a number of symbols comprised in the slot, (Fig. 8, slot 0 and slot 1) and the slot or the mini-slot comprises a first symbol and a second symbol; (Fig. 8, slot 0 contains symbols 0-6, and slot 1 comprises symbol 7-13) the first symbol is allocated to the first terminal for transmitting the sounding control signaling; (Fig. 10, UE SRS subframe being in symbol 6) the second symbol is allocated to the second terminal for transmitting the sounding reference signal; (Fig. 10, D2D SRS at symbol  1)  and the first symbol and the second symbol are different symbols. (Id. symbol 1 and 6 are different symbols)  
Kim and Wu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Kim with the technique of D2D SRS triggering in Wu in order to save wireless spectrum resources and reduce the data transmission workload of a core network by configuring and transmitting reference signals in D2D communication.

	Regarding claim 14. Kim teaches The terminal according to claim 13, and Wu teaches wherein the transceiver and the processor is further configured to perform the method in claim 2.  It is rejected for the same reason. 

Regarding claim 15 -19. Kim and Wu teaches The terminal according to claim 14, performing the method in claim 3-7.  They are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468

/ZHAOHUI YANG/                                                                                                                                                                                                                             Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468